Title: To Thomas Jefferson from Josiah Meigs, 26 July 1820
From: Meigs, Josiah
To: Jefferson, Thomas


Dear & respected friend,
Washington City—
July 26, 1820.
I hope you will excuse the trouble I may perhaps occasion by this Letter.A worthy friend of mine from Connecticutt. wishes to be informed what is the proper mode of application for a Professorship in the University of Virginia.With the great body of the People of the United States I am grateful to the Author of all good that he continues your life and health & usefulness—I have frequently intended to pay my respects to you personally at Monticello, but official business has hitherto prevented the gratification of my wishes—Wherever I may be you will not doubt of my sincere esteem, respect and veneration—Josiah Meigs